DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite the limitation “determine, based on the acquired [image] data, whether a first mode or a second mode is to be executed.”  It is unclear how the mode is selected to be executed as no image criteria or image attributes for mode selection are enumerated in the claim limitations.
Dependent claims 2 and 12 recite the limitation “wherein determining whether the first mode or the second mode is to be executed further comprises determining whether the acquired data 
Dependent claim 4, 9, 14 and 19 recite the limitation “generate a foreground accumulation image.”  It is unclear what components comprise “a foreground accumulation image” or how the “foreground accumulation image” is generated.
Claims 3, 5-8, 10, 13, 15-18 and 20 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li”.

As per claim 1, Li discloses a method for fire detection, comprising: 
acquiring data related to a monitored area, wherein the data comprises image data related to the monitored area (Li, ¶0011, video surveillance scene; Li, ¶0062, The video acquisition module collects video images about the video surveillance scene); 

executing, by a hardware processor, at least one of the first mode or the second mode based on a result of the determination (Li, ¶0010-0014; Li, ¶0067-0070, the daytime fireworks detection and identification processing includes: The smoke and fire detection module performs smoke and fire detection on the masked video image sequence to obtain multi-frame foreground video images; The region marking and dynamic analysis module performs region marking and related processing on the multi-frame foreground video image to obtain multiple video image blobs, and then performs dynamic analysis on the multiple video image blobs to obtain their dynamic characteristics; The firework recognition module performs firework recognition by analyzing the dynamic characteristics of the plurality of video image clumps, so as to identify the smoke and fire areas in the video image; Li, ¶0076-0079, the open flame detection and identification processing at night includes: Segment each frame of the masked video image sequence to obtain the preselected area of the open forest fire at night; Performing region labeling and related processing on the multi-frame image segmentation result to obtain multiple video image blobs, and then performing dynamic analysis on the multiple video image blobs to obtain their dynamic characteristics; Analyze the dynamic characteristics of the multiple video image clumps to eliminate false areas, and obtain candidate areas of open forest fires at night). 

As per claim 2, Li discloses the method of claim 1, wherein determining whether the first mode or the second mode is to be executed further comprises determining whether the acquired data corresponds to daytime or nighttime (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image; Li, ¶0063). 

As per claim 3, Li discloses the method of claim 1, further comprising determining whether the first mode or the second mode is to be executed based on at least one of the image data, timing information related to the image data, or environmental brightness (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image; Li, ¶0063). 

As per claim 11, Li discloses a system for fire detection, comprising: 
a storage device; and a hardware processor operatively coupled to the storage device (Li, ¶0109, stored in the database of the system; Li, ¶0002, image processing …  processing means; Li, ¶0011, processing) and configured to: 
acquire data related to a monitored area, wherein the data comprises image data related to the monitored area (Li, ¶0011, video surveillance scene; Li, ¶0062, The video acquisition module collects video images about the video surveillance scene); 
determine, based on the acquired data, whether a first mode or a second mode is to be executed for fire detection, wherein the first mode comprises a first smoke detection, and the second mode comprises a first flame detection (Li, ¶0010-0012; Li, ¶0064, When it is determined that the video surveillance scene is in the daytime, the daytime firework detection and recognition module performs daytime firework detection and recognition processing on the video image masked using the mask parameters to obtain the identification of the smoke and fire area; Li, ¶0065, When it is judged that the video surveillance scene is at night, the night open fire detection and recognition module performs night open fire detection and recognition processing on the video image masked by using the mask parameters to obtain identification of the relevant open fire area; Li, ¶0087-0089); and 
execute at least one of the first mode or the second mode based on a result of the determination (Li, ¶0010-0014; Li, ¶0067-0070, the daytime fireworks detection and identification processing includes: The smoke and fire detection module performs smoke and fire detection on the masked video image sequence to obtain multi-frame foreground video images; The region marking and dynamic analysis module performs region marking and related processing on the multi-frame foreground video image to obtain multiple video image blobs, and then performs dynamic analysis on the multiple video image blobs to obtain their dynamic characteristics; The firework recognition module performs firework recognition by analyzing the dynamic characteristics of the plurality of video image clumps, so as to identify the smoke and fire areas in the video image; Li, ¶0076-0079, the open flame detection and identification processing at night includes: Segment each frame of the masked video image sequence to obtain the preselected area of the open forest fire at night; Performing region labeling and related processing on the multi-frame image segmentation result to obtain multiple video image blobs, and then performing dynamic analysis on the multiple video image blobs to obtain their dynamic characteristics; Analyze the dynamic characteristics of the multiple video image clumps to eliminate false areas, and obtain candidate areas of open forest fires at night). 

As per claim 12, Li discloses the system of claim 11, wherein to determine whether the first mode or the second mode is to be executed, the hardware processor is further configured to determine whether the acquired data corresponds to daytime or nighttime (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image; Li, ¶0063). 

As per claim 13, Li discloses the system of claim 11, wherein the hardware processor is further configured to determine whether the first mode or the second mode is to be executed based on at least one of the image data, timing information related to the image data, or environmental brightness (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image; Li, ¶0063). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li” as applied to claims 1 and 11 above, and further in view of Yu, Chunyu, Zhibin Mei, and Xi Zhang. "A real-time video fire flame and smoke detection algorithm." Procedia Engineering 62 (2013): 891-898, hereinafter, “Yu”.

As per claim 4, Li discloses the method of claim 1, wherein the first smoke detection comprises: 
identifying a foreground image based on the image data (Li, ¶0011, When it is determined that the video surveillance scene is in the daytime, perform daytime smoke and fire detection and recognition processing on the video image masked by using the mask parameters to obtain identification of related smoke and fire areas; Li, ¶0014, Perform firework detection on the masked video image sequence to obtain multi-frame foreground video images).
Li further discloses (Li, ¶0015, Perform region labeling and related processing on the multi-frame foreground video images to obtain multiple video image blobs, and then perform dynamic analysis on the multiple video image blobs to obtain their dynamic characteristics; and analyze the multiple The dynamic characteristics of the video image clumps are used for firework recognition, so as to identify the smoke and fire areas in the video image; Li, ¶0020, the step of marking the area includes: marking the connected area of the video image with the multi-frame foreground video image) but does not explicitly disclose the following limitations as further recited however Yu discloses 
generating a foreground accumulation image based on the foreground image (Yu, page 892, Section 3. Fire feature extraction algorithm, foreground accumulation images are built of both flame and smoke; Yu, pages 893-894, Section 3.3 Foreground accumulation image, foreground images appear in the same regions during a consecutive time window … The results of Eq. (4) are named foreground accumulation images, in which the values of pixels represent the times of foreground images appear in the same pixel region during a consecutive time window); and 
identifying a candidate smoke region based on the foreground accumulation image (Yu, page 892, Section 3. Fire feature extraction algorithm, motion features of flame and smoke are each calculated based on block image processing and optical flow technique; Yu, pages 893-894, Section 3.3 Foreground accumulation image, The results of Eq. (4) are named foreground accumulation images, in which the values of pixels represent the times of foreground images appear in the same pixel region during a consecutive time window  … in order to get the foreground accumulation image of smoke, the parameters b1 and b2 can be set as b1 > b2; Yu, page 895, Section 3.5 Smoke region determination method, each foreground accumulation image of smoke video sequences is also divided into blocks with the resolution 8 × 8. Then we sum up the values of pixels within a block satisfying the Eq. (5), T is set as 50, and parameters b1 and b2 in Eq. (4) are set as 3 and 1. And if more than half of all pixels in a block satisfy Eq. (5), then this block could be considered as a smoke block). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li to include the smoke detection algorithm as taught by Yu in order to provide an alternate means to calculate motion features of flame and smoke in acquired image data (Yu, pages 893-894, Section 3.3 Foreground accumulation image). 

As per claim 5, Li and Yu disclose the method of claim 4, wherein the first smoke detection further comprises conducting a color analysis on the candidate smoke region (Li, ¶0016, the pyrotechnic identification is achieved by identifying the color characteristics of a plurality of video image blobs; Li, ¶0159-0163, Where ηSk and ηFk are the multiple Gaussian mixture components of the color distribution of smoke and fire respectively, the number of components is KS and KF respectively, and each Gaussian mixture component is independent of each other; if the pixel Pixel(x, y) is judged as the foreground, and if it matches the Gaussian mixture model of the color of smoke or fire, the pixel is classified as a smoke or fire pixel … The color distribution model of smoke and fire is to use a Gaussian mixture model to model and describe the conditions of a large number of smoke and fire pixels in various situations, and then the pixels obtained from the pre-detection results of smoke and fire are based on the smoke and fire pixels. The fire color model is used for classification judgment. If it matches the color model of smoke or fire, it is judged that the pixel is smoke or fire. If the number of smoke or fire pixels in a block reaches a preset number, it is determined that the block is a smoke or fire area, and a smoke or fire identification output is made; Yu, page 893, Smoke color model). 

As per claim 14, Li discloses the system of claim 11, wherein to conduct the first smoke detection, the hardware processor is further configured to: 
identify a foreground image based on the image data (Li, ¶0011, When it is determined that the video surveillance scene is in the daytime, perform daytime smoke and fire detection and recognition processing on the video image masked by using the mask parameters to obtain identification of related smoke and fire areas; Li, ¶0014, Perform firework detection on the masked video image sequence to obtain multi-frame foreground video images).
Li further discloses (Li, ¶0015, Perform region labeling and related processing on the multi-frame foreground video images to obtain multiple video image blobs, and then perform dynamic analysis on the multiple video image blobs to obtain their dynamic characteristics; and analyze the multiple The dynamic characteristics of the video image clumps are used for firework recognition, so as to identify the smoke and fire areas in the video image; Li, ¶0020, the step of marking the area includes: marking the connected area of the video image with the multi-frame foreground video image) but does not explicitly disclose the following limitations as further recited however Yu discloses 
generate a foreground accumulation image based on the foreground image (Yu, page 892, Section 3. Fire feature extraction algorithm, foreground accumulation images are built of both flame and smoke; Yu, pages 893-894, Section 3.3 Foreground accumulation image, foreground images appear in the same regions during a consecutive time window … The results of Eq. (4) are named foreground accumulation images, in which the values of pixels represent the times of foreground images appear in the same pixel region during a consecutive time window); and 
identify a candidate smoke region based on the foreground accumulation image (Yu, page 892, Section 3. Fire feature extraction algorithm, motion features of flame and smoke are each calculated based on block image processing and optical flow technique; Yu, pages 893-894, Section 3.3 Foreground accumulation image, The results of Eq. (4) are named foreground accumulation images, in which the values of pixels represent the times of foreground images appear in the same pixel region during a consecutive time window  … in order to get the foreground accumulation image of smoke, the parameters b1 and b2 can be set as b1 > b2; Yu, page 895, Section 3.5 Smoke region determination method, each foreground accumulation image of smoke video sequences is also divided into blocks with the resolution 8 × 8. Then we sum up the values of pixels within a block satisfying the Eq. (5), T is set as 50, and parameters b1 and b2 in Eq. (4) are set as 3 and 1. And if more than half of all pixels in a block satisfy Eq. (5), then this block could be considered as a smoke block). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li to include the smoke detection algorithm as taught by Yu in order to provide an alternate means to calculate motion features of flame and smoke in acquired image data (Yu, pages 893-894, Section 3.3 Foreground accumulation image). 

As per claim 15, Li and Yu disclose the system of claim 14, wherein to conduct the first smoke detection, the hardware processor is further configured to conduct a color analysis on the candidate smoke region (Li, ¶0016, the pyrotechnic identification is achieved by identifying the color characteristics of a plurality of video image blobs; Li, ¶0159-0163; Yu, page 893, Smoke color model). 

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li”, in view of Yu, Chunyu, Zhibin Mei, and Xi Zhang. "A real-time video fire flame and smoke detection algorithm." Procedia Engineering 62 (2013): 891-898, hereinafter, “Yu” as applied to claims 4 and 14 above, and further in view of Piccinini, Paolo, Simone Calderara, and Rita Cucchiara. "Reliable smoke detection in the domains of image energy and color." 2008 15th IEEE International Conference on Image Processing. IEEE, 2008, hereinafter, “Piccinini”.

As per claim 6, Li and Yu disclose the method of claim 4, and (Yu, page 201, Section 2.4 Moving blobs classification, frames in the size 320 x 240 pixels divided into blocks 2 x 2 pixels. Block matching algorithm attempt to divide both the previous and current frames into such blocks and then compute the motion of these blocks) but do not explicitly disclose the following limitations as further recited however Piccinini discloses wherein the first mode further comprises a second smoke detection, and wherein the second smoke detection comprises: 
dividing the candidate smoke region into a plurality of blocks (Piccinini, page 1377, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images); 
conducting at least one of a smoke energy analysis or a smoke diffusion analysis on the plurality of blocks (Piccinini, page 1377, Section 4. Smoke Detection for Foreground Object, We propose a method that use both Energy and Color information to detect smoke regions in the scene ... We first compute the energy for the input frame and the background model, then a color estimation occur for the regions showing an energy decay; Piccinini, pages 1377-1378, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images …The energy value of a specific block varies significantly over time if the block is covered by smoke. When the smoke propagate in the scene the edges are progressively smoothed and the energy consequently lowered. This energy drop can be further emphasized computing the ratio r(bk, It, BGt) between the current input frame energy and the background energy. The energy ratio has the advantage to normalize the energy value and allows a fair comparison between different scenes where the block energy and the energy itself can vary significantly); and 
determining a potential smoke region based on at least one of the smoke energy analysis or the smoke diffusion analysis (Piccinini, page 1378, Section 4.3. A Bayesian approach for classification, the block wise energy ratio r and the color blending β have been presented in order to identify a smoke region in the scene … an object is classified as smoke when the 70% of its area overlay candidate smoke blocks). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li and Yu to include the energy analysis as taught by Piccinini in order to provide an alternate means to detect smoke in a scene (Piccinini, Abstract).

As per claim 7, LI, Yu and Piccinini disclose the method of claim 6, wherein the second smoke detection further comprises processing a portion of the image data that relates to the potential smoke region using a classifier (Piccinini, Abstract, The two features have been combined using a Bayesian classifier to detect smoke in the scene; Piccinini, page 1378, Section 4.3. A Bayesian approach for classification, an object is classified as smoke when the 70% of its area overlay candidate smoke blocks). 

As per claim 16, Li and Yu disclose the system of claim 14, and (Yu, page 201, Section 2.4 Moving blobs classification ) but do not explicitly disclose the following limitations as further recited however Piccinini discloses wherein to execute the first mode, the hardware processor is further configured to conduct a second smoke detection by: 
dividing the candidate smoke region into a plurality of blocks (Piccinini, page 1377, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images); 
conducting at least one of a smoke energy analysis or a smoke diffusion analysis on the plurality of blocks (Piccinini, page 1377, Section 4. Smoke Detection for Foreground Object, We propose a method that use both Energy and Color information to detect smoke regions in the scene ... We first compute the energy for the input frame and the background model, then a color estimation occur for the regions showing an energy decay; Piccinini, pages 1377-1378, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images …The energy value of a specific block varies significantly over time if the block is covered by smoke. When the smoke propagate in the scene the edges are progressively smoothed and the energy consequently lowered. This energy drop can be further emphasized computing the ratio r(bk, It, BGt) between the current input frame energy and the background energy. The energy ratio has the advantage to normalize the energy value and allows a fair comparison between different scenes where the block energy and the energy itself can vary significantly); and 
determining a potential smoke region based on at least one of the smoke energy analysis or the smoke diffusion analysis (Piccinini, page 1378, Section 4.3. A Bayesian approach for classification, the block wise energy ratio r and the color blending β have been presented in order to identify a smoke region in the scene … an object is classified as smoke when the 70% of its area overlay candidate smoke blocks). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li and Yu to include the energy analysis as taught by Piccinini in order to provide an alternate means to detect smoke in a scene (Piccinini, Abstract). 

As per claim 17, Li, Yu and Piccinini disclose the system of claim 16, wherein to conduct the second smoke detection, the hardware processor is further configured to process a portion of the image data that relates to the potential smoke region using a classifier (Piccinini, Abstract, The two features have been combined using a Bayesian classifier to detect smoke in the scene; Piccinini, page 1378, Section 4.3. A Bayesian approach for classification, an object is classified as smoke when the 70% of its area overlay candidate smoke blocks). 


Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li” as applied to claims 1 and 11 above, and further in view of Wang, Lin, et al. "Fire detection in video using fuzzy pattern recognition." International Conference on Oriental Thinking and Fuzzy Logic. Springer, Cham, 2016, hereinafter, “Wang”.

As per claim 8, Li discloses the method of claim 1, wherein the first flame detection comprises: 
generating a background image based on the image data (Li, ¶0072-0073, perform video image background modeling on the masked video image to obtain a background model; and using the obtained background model to perform matching degree detection on subsequent video images to obtain the multiple Frame foreground video image. The aforementioned background model is preferably updated in real time);
producing a foreground image based on the background image (Li, ¶0072-0073, perform video image background modeling on the masked video image to obtain a background model; and using the obtained background model to perform matching degree detection on subsequent video images to obtain the multiple Frame foreground video image; Li, ¶0093, calls the smoke and fire detection module to model the background of the masked video image sequence, and then uses the background model to perform foreground detection to obtain multi-frame foreground images); and 
identifying a candidate flame region based on at least one of the highlight background region or the foreground image (Li, ¶0033-0034, Perform firework detection on the masked video image sequence to obtain a firework detection module for multi-frame foreground video images. Perform region labeling and related processing on the multi-frame foreground video image to obtain multiple video image blobs, and then perform dynamic analysis on the multiple video image blobs to obtain the regional labeling and dynamic analysis module of its dynamic characteristics; and Analyze the dynamic characteristics of the multiple video image clumps to perform firework recognition, and obtain a firework recognition module for the smoke and fire area in the video image; Li, ¶0082, The open flame area is determined by analyzing the dynamic characteristics of the multiple video image blobs; Li, ¶0096,the firework recognition module further analyzes the dynamic characteristics of the retained image clumps, such as color characteristics, to identify smoke and fire areas in the video image; Li, ¶0099, the PTZ tracking module uses the regional contour feature matching method to track the candidate area of the forest fire, aiming and zooming in the target image area of the forest fire ... Finally, the open flame recognition module uses the above-mentioned regional marking and dynamic analysis and processing, and the dynamic characteristics of the image block to complete the open flame recognition; LI, ¶0162, if the pixel Pixel(x, y) is judged as the foreground, and If it matches the Gaussian mixture model of the color of smoke or fire, the pixel is classified as a smoke or fire pixel). 
Li does not explicitly disclose the following limitations as further recited however Wang discloses 
generating a highlight background region based on the background image (Wang, page 119-120, Section 2.1 Moving Region Detection Using Background Subtraction, Moving region detection is a fundamental task in video fire detection, and it is the first step of the proposed algorithm ... To detect a moving region, a modified hybrid background estimation method is used ... The unit of intensity has values from 0 to 255. Assume that Bn is the background intensity value at the same pixel position in the previous frame, Bn+1 is computed using the following where the weight value α is a positive real number between 0 and 1, and a symbol t is the disorder threshold to distinguish fire pixels, including moving pixels, from background pixels. The unit of threshold t is the pixel difference. If the frame difference is under the threshold t pixel, the same pixel in the next frame is linearly combined to the background pixel in the current frame. Meanwhile, if the frame difference is over the threshold t pixel, the pixel at location k, l is a declared candidate fire pixel and it used to replace the same pixel in the next background frame. In the paper, we set t as 4 pixels).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li to include the background threshold region as taught by Wang in order to provide a means to distinguish between the background and moving pixels in the foreground (Wang, page 120, Section 2.1).

As per claim 9, Li and Wang disclose the method of claim 8, wherein the second mode further comprises a second flame detection, and wherein the second flame detection comprises: 
acquiring a highlight edge region related to the highlight background region (Wang, page 121, Section 2.3.1 Jumping frequency; Wang, page 122, Section 2.3.2 Circularity Feature, The edge outline of early fire flame is irregular while shape of interfering illuminant is regular, such as lamplight of moving vehicle lighting and flashlight. Therefore, the circularity can be used as a feature value of early fire flame to distinguish early flame … The formula of circularity is defined as C = 4πA /P2 where, P and A are perimeter and area of foreground objective ... Edge outline of uncontrolled flame is extreme irregular; Wang, page 122, 2.3.3 Rectangle Filling Coefficient, The rectangle filling coefficient is used to measure the edge irregularity of early fire flame; Wang, page 122, 2.3.4 The Sharp Angle Feature of Flame, The jitter edge of early fire flame leads to more sharp angles of flame in single frame image ... the number of sharp angles can be used as a feature to recognize early fire flame. The shape of flame sharp angle is represented as irregular slender triangle in image); 
identifying a foreground accumulation image based on the candidate flame region (Wang, page 123, Section 2.4, Flame Alarm Decision Using a Fuzzy Classifier, For fire recognition, the characteristic vector is composed of the circularity, rectangle filling coefficient, the number of sharp angle and jumping frequency. The circularity of suspected region is computed in the current frame, if the circularity is greater than the threshold TC1 and less than TC2, which means that the region satisfies the circularity feature, this frame is accumulated … If the rectangularity is greater than the threshold TR1 and less than TR2, this frame is accumulated … The flame sharp angle of suspected region in the current frame is recognized according to the shape feature of flame sharp angle image. The number of sharp angles in each frame can be obtained. If the number of sharp angles is not less than TSAN, this frame accumulates); 
determining a flicker foreground image based on at least one of the highlight edge region or the foreground accumulation image (Wang, page 123, Section 2.4 Flame Alarm Decision Using a Fuzzy Classifier, The motion direction code of centroid in suspected region can be collected in each testing period. The centroid jumping frequency of the main motion direction can be computed according to expression (5). If the jumping frequency is not less than TJF, this region satisfies flame jumping frequency feature); and 
processing image data related to the flicker foreground image using a classifier (Wang, pages 123-124, Section 2.4 Flame Alarm Decision Using Fuzzy Classifier, the features of clear flame object are detected according to threshold of circularity, rectangularity and the number of sharp angles. The ratio of accumulated value of each feature to the total number of frames in a detection period is calculated ... The feature membership of candidate flame object is calculated and pattern classification recognition is carried out. If the recognition result is flame, an alarm signal is given). 

Regarding claim(s) 18 and 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 8 and 9) applies, mutatis mutandis, to the subject-matter of claim(s) 18 and 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 8 and 9.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li” as applied to claims 1 and 11 above, and further in view of Cetin et al., U.S. Publication No. 2013/0336526, hereinafter, “Cetin”.

As per claim 10, Li discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Cetin discloses further comprising identifying a portion of the image data corresponding to an area for the fire detection by performing a skyline detection on the image data (Cetin, ¶0013, segmenting the current image of the video into the sky and the land regions, and checking if the moving region is in the sky region or touches said land regions of the image, and using a support vector machine based decision making algorithm; Cetin, ¶0015, the method and system for wildfire detection is implemented using a visible range pan-tilt-zoom camera ... smoke is detected by comparing the current image of the parking position of the pan-tilt-zoom camera with a previous image, and determining a difference image ... The current image of the video is segmented into sky and land portions, and a check is made to determine if the moving region is in the sky region or touches the land portions of the image. A support vector machine based decision making algorithm is used to determine if smoke is present).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li to include the sky / land determination algorithm as taught by Cetin in order to distinguish between moving areas connected to land and moving areas not connected to land thereby eliminating false alarms of clouds and slowly moving objects not connected to land (Cetin, ¶0035; ¶0057).

Regarding claim(s) 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 10) applies, mutatis mutandis, to the subject-matter of claim(s) 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668